Hon. Garland Boles                       Opinion No. M- 1239
Executive Director
Texas Cosmetology Commission             Re:   Authority of Texas Cosmetology
1111 Rio Grande Street                         Commission to renew licenses
Austin, Texas 78701                            for periods of less than one
                                               year for the purpose of stagger-
                                               ing anniversary dates of re-
                                               newals to achieve efficient
                                               administrative work distribu-
Dear Mr. Boles:                                tion, and related questions.


          In your recent opinion request you provided us with the
following information and questions:

          "The Texas Cosmetology Commission seeks
     opinions on the following questions to determine
     if these actions can be accomplished without
     petitioning the Legislature for consideration
     and approval.

          "It is the desire of the Texas Cosmetology
     Commission to stagger dates of license renewal
     and re-issue in order to prevent inconvenience
     and excessive costs caused when all licenses
     expire on August 31. For these reasons we ask
     the following questions:

          "1 . Does the Texas Cosmetology Commission
     have the authority to renew licenses for periods
     of less than one year for the purpose of staggering
     anniversary dates of renewals to efficiently achieve
     administrative work distribution?

          "2 . Does the Texas Cosmetology Commission
     have the authority to issue two separate renewal
     licenses together for a combined time spand in
     excess of one year, (i.e., one license from one
     to eleven months and one license for one full year)?


                                -6068-
Hon. Garland Boles, page 2           (M-1239)



         "3 . If affirmative opinions are issued for
    questions 1 and 2, can the Commission in its
    collection of license fees collect simultaneously
    monies for both a prorated license period of less
    than one year and that of a full year during the
    same state fiscal year?

          "The Texas Cosmetology Commission functions
     under the enactment of House Bill No. 156 by the
     62nd Legislature, Regular Session, 1971."

          Section 38 of House Bill 156 (Acts 62nd Leg., R.S. 1971,)
Ch. 1036, p. 3389, codified as Vernon's Penal Code, Art. 734c, is
entitled "Renewal of unexpired licenses" and reads:

          "(a) All licenses issued under this Act
     except temporary licenses expire one year from
     the date of issue.

          "(b) Applications    for renewal of an un-
     expired license must be   filed at least 20 days
     prior to the expiration   date of the license.
     Application shall be on   a form prescribed by
     the Commission.

          "(c) A renewal license shall be issued
     upon compliance with Subsections (a) and (b)
     of this section and payment of the renewal fee
     established by this Act."

          Under these provisions, the answer to questions 1 and 2
is no. As to licenses presently expiring on August 31, we assume
these are expiring one year from date of issue as required by,Section
38(a). Original licenses issued throughout the year to licensees
who satisfactorily meet the Commission's requirements expire one
year from the date of original issuance and may be renewed at that
time and not August 31.

                        SUMMARY

          The Texas Cosmetology Commission does not
     have the authority to renew licenses for periods
     of less than one year except temporary licenses,
     nor does it have the authority to issue two
     separate renewal licenses together for a combined
     time span in excess of one year.

                                  -6069-
Hon. Garland Boles, page 3      (M-1239)




                                      General of Texas
Prepared by Linda Neeley
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Austin Bray
James Hackney
Jim Swearingen
Ben Harrison

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -6070-